
	

113 HRES 741 IH: Disapproving of the President’s expression of intent to expand amnesty to undocumented immigrants through Executive order after the 2014 congressional midterm elections.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 741
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Olson submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Disapproving of the President’s expression of intent to expand amnesty to undocumented immigrants
			 through Executive order after the 2014 congressional midterm elections.
	
	
		That the House of Representatives disapproves of the President’s expression of intent to expand
			 amnesty to undocumented immigrants through Executive order after the 2014
			 congressional midterm elections.
		
